Case 1:18-cv-00378-PLM-RSK ECF No. 16, PageID.70 Filed 02/12/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 CHRISTOPHER R. VARGAS,

       Plaintiff,
                                                    Case No. 1:18-cv-378
 v.
                                                    HONORABLE PAUL L. MALONEY
 VELO ASSOCIATES, PLC, et al.,

       Defendants.
 ____________________________/


                           ORDER FOR JOINT STATUS REPORT

       The parties are directed to file a joint report detailing the status of this litigation by

February 26, 2021.

      IT IS SO ORDERED.



Dated: February 12, 2021                                    /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
